DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   Claims 1-20 are pending for examination.

Information Disclosure Statement
3.   The Information Disclosure Statement (IDS) submitted on 01/12/2022 and 05/10/2021 have been considered by the examiner and made of record in the application file. 

Priority
4.    Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the application file.

Claim Objections        
5.    Claims 16 and 19 are objected because of the following informalities:
         Claim 16, lines 8-9, “wherein a first memory block of each memory plane is disposed closer to a boundary thereof than a second memory block of each memory plane” should be amended to “wherein the first memory block of each memory plane is disposed closer to the boundary thereof than the second memory block of each memory plane” in order to correct antecedent basis for these limitations in the claim (referred to “a first memory block”, “a second memory block” and “a boundary” on lines 4-6 of the claim).
        Claim 19, lines 4-5, ”a direction” should be amended to “the direction” in order to correct antecedent basis for this limitation in the claim (referred to “a direction” on line 4 of parent claim 18).


Notice Re Prior-Art Available Under Both Pre-AIA  And AIA 
6.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Consideration of Reference/Prior Art
7.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
8.    When responding to the Office action, Applicants are advised to provide the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.

Claim Rejections - 35 USC § 102
9.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

           Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
10.     Claims 1-3 and 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nam et al. (U.S. Patent Application Publication 2020/0105347, hereinafter “Nam”, cited in the IDS dated 1/12/2022).
        Regarding independent claim 1, Nam discloses a memory device, comprising: 
           a cell region in which a plurality of memory blocks, each of the plurality of memory blocks including a plurality of memory cells, are disposed (Figs. 2-4 and accompanying texts, a cell region 140 in which a plurality of memory blocks BLK1…BLKn, each of the plurality of memory blocks BLK1…BLKn including a plurality of memory cells MC1…MC7, are disposed, [0045], [0050]); and
          a peripheral circuit region including peripheral circuits configured to execute an erase operation for each of the plurality of memory blocks as a unit (Figs. 2-4 and accompanying texts, a peripheral circuit region in Fig. 2 including peripheral circuits 110, 120, 130, 150, configured to execute an erase operation for each of the plurality of memory blocks BLK1…BLKn as a unit, [0039], [0052]);
               wherein each of the plurality of memory blocks comprises a plurality of word lines stacked on a substrate, a plurality of channel structures extending in a first direction, perpendicular to an upper surface of the substrate, and penetrating through the plurality of word lines, and a source region formed in the substrate and connected to the plurality of channel structures (Figs. 2-4 and accompanying texts, each of the plurality of memory blocks BLK1…BLKn comprises a plurality of word lines WL1…WL7 stacked on a substrate SUB, a plurality of channel structures 113 in Fig. 3, extending in a first direction, e.g., vertical direction, perpendicular to an upper surface of the substrate SUB, and penetrating through the plurality of word lines WL1…WL7, and a source region formed in the substrate SUB and connected to the plurality of channel structures 113 via a common source line CSL), and 
             wherein the peripheral circuits are configured to: apply an erase voltage to the source region included in at least one of the plurality of memory blocks, change a voltage of a first word line from a first bias voltage to a second bias voltage at a first point in time, the first word line being disposed in one of the at least one of the plurality of memory blocks, and change a voltage of a second word line, different from the first word line, from the first bias voltage to the second bias voltage at a second point in time, different from the first point in time, the second word line being disposed in one of the at least one of the plurality of memory blocks (Figs. 2-6 and accompanying texts, the peripheral circuits in Fig. 2 are configured to: apply an erase voltage Vers in Fig. 6 to the source region included in at least one of the plurality of memory blocks BLK, change a voltage of a first word line WL3 from a first bias voltage Ve to a second bias voltage Vf at a first point in time, e.g., end of time period ters3, the first word line WL3 being disposed in one of the at least one of the plurality of memory blocks BLK, and change a voltage of a second word line WL4, different from the first word line WL3, from the first bias voltage Ve to the second bias voltage Vf at a second point in time, e.g., end of time period ters4, different from the first point in time, e.g., end of time period ters3, the second word line WL4 being disposed in one of the at least one of the plurality of memory blocks BLK, as shown in Fig. 3, 4, 6, and accompanying texts). 
      Regarding dependent claim 2, Nam discloses the memory device of claim 1, Page 46SAM-59112 wherein the first word line and the second word line are included in the same memory block among the plurality of memory blocks, and are disposed at different heights from the substrate (Figs. 3, 6, and accompanying texts, the first word line WL3 and the second word line WL4 are included in the same memory block BLK among the plurality of memory blocks BLK1…BLKn, and are disposed at different heights from the substrate SUB, as shown in Fig. 3, [0061])
      Regarding dependent claim 3, Nam discloses the memory device of claim 2, wherein a distance between the first word line and an upper surface of the substrate is shorter than a distance between the second word line and the upper surface of the substrate, and wherein the second point in time is later than the first point in time (Figs. 3, 6, and accompanying texts, a distance between the first word line WL3 and an upper surface of the substrate SUB is shorter than a distance between the second word line WL4 and the upper surface of the substrate SUB, as shown in Fig. 3, and wherein the second point in time, e.g., end of time period ters4, is later than the first point in time, e.g., end of time period ters3, as shown in Fig. 6, [0061], [0062]).
      Regarding dependent claim 11, Nam discloses the memory device of claim 1, wherein an erase time during which the erase voltage is applied to the source region comprises a transition period in which the erase voltage increases, and a hold period in which the erase voltage is maintained as a constant level, and wherein the first point in time and the second point in time belong to the hold period (Fig. 6 and accompanying texts, an erase time in Fig. 6 during which the erase voltage Vers is applied to the source region comprises a transition period t1-t2 in which the erase voltage Vers increases, and a hold period t2-t3 in which the erase voltage Vers is maintained as a constant level, and wherein the first point in time, e.g., end of time period ters3, and the second point in time, e.g., end of time period ters4, belong to the hold period t2-t3, as shown in Fig. 6).
        Regarding independent claim 12, Nam discloses a memory device, comprising:
            a cell region in which a plurality of memory blocks are disposed, each of the plurality of memory blocks including a plurality of word lines stacked on a substrate, and a plurality of channel structures penetrating through the plurality of word lines (Figs. 2-4 and accompanying texts, a cell region 140 of Fig. 2 in which a plurality of memory blocks BLK1…BLKn are disposed, each of the plurality of memory blocks BLK1…BLKn including a plurality of word lines WL1…WL7 stacked on a substrate SUB, and a plurality of channel structures113 penetrating through the plurality of word lines WL1…WL7, as shown in Fig. 3, [0046]-[0049]); and
           a peripheral circuit region including peripheral circuits configured to execute an erase operation of deleting data for each of the plurality of memory blocks as a unit (Figs. 2-4 and accompanying texts, a peripheral circuit region in Fig. 2 including peripheral circuits 110, 120, 130, 150, configured to execute an erase operation of deleting data for each of the plurality of memory blocks BLK1…BLKn as a unit, [0039], [0052]), 
            wherein the peripheral circuits are configured to, in the erase operation, control a voltage applied to each of the plurality of word lines included in a target memory block to delete data, among the plurality of memory blocks, based on at least one of a position of the target memory block, a height of each of the plurality of word lines included in the target memory block, and a Page 49SAM-59112 profile of each of the plurality of channel structures (Figs. 2-6 and accompanying texts, the peripheral circuits in Fig. 2 are configured to: in the erase operation, control a voltage applied to each of the plurality of word lines WL1…WL7 included in a target memory block BLK to delete data, among the plurality of memory blocks BLK1…BLKn, based on at least one of a position of the target memory block BLK, a height of each of the plurality of word lines WL1…WL7 included in the target memory block BLK, and aPage 49SAM-59112 profile of each of the plurality of channel structures 113 of Fig. 3, as shown in Figs. 3, 4, 6, [0046]-[0052], [0060]-[0062]).
          Regarding dependent claim 13, Nam discloses the memory device of claim 12, wherein the peripheral circuits are configured to control at least one of a voltage level of a bias voltage applied to each of the plurality of word lines included in the target memory block, and a timing of changing the voltage level of the bias voltage, in the erase operation (Figs. 2-4, 6, and accompanying texts, the peripheral circuits 110, 120, 130, 150 in Fig. 2 are configured to control at least one of a voltage level of a bias voltage applied to each of the plurality of word lines WL1…WL7 included in the target memory block BLK, and a timing of changing the voltage level of the bias voltage, in the erase operation, as shown in Fig. 6, [0060]-[0062]).
        Regarding dependent claim 14, Nam discloses the memory device of claim 13, wherein the plurality of word lines comprise a first word line disposed at a first height from the substrate, and a second word line disposed at a second height from the substrate, the first height being higher than the second height, and wherein the peripheral circuits are configured, during the erase operation, to: apply a first bias voltage to the first word line for a first time; apply, after the first time, a second bias voltage, greater than the first bias voltage, to the first word line; apply the first bias voltage to the second word line for a second time, shorter than the first time; and apply the second bias voltage to the second word line after the second time (Figs. 2-4, 6, and accompanying texts, the plurality of word lines WL1…WL7 in Figs. 3, 4, 6, comprise a first word line WL4 disposed at a first height from the substrate SUB, and a second word line WL3 disposed at a second height from the substrate SUB, the first height of WL4 being higher than the second height of WL3 as shown in Fig. 3, and wherein the peripheral circuits of Fig. 2 are configured, during the erase operation, to: apply a first bias voltage Ve to the first word line WL4 for a first time, e.g., time period ters4 in Fig. 6; apply, after the first time ters4, a second bias voltage Vf, greater than the first bias voltage Ve, to the first word line WL4; apply the first bias voltage Ve to the second word line WL3 for a second time, e.g., time period ters3 in Fig. 6, shorter than the first time ters4; and apply the second bias voltage Vf to the second word line WL3 after the second time ters3, as shown in Fig. 6, [0060]-[0062]).
       Regarding dependent claim 15, Nam discloses the memory device of claim 13, wherein the plurality of word lines comprise a first word line disposed at a first height from the substrate, and a second word line disposed at a second height from the substrate, the first height being higher than the second height, and Page 50SAM-59112 wherein the peripheral circuits are configured, during the erase operation, to: apply a first bias voltage to the first word line for a first time; apply a second bias voltage, lower than the first bias voltage, to the first word line after the first time; apply the first bias voltage to the second word line for a second time, longer than the first time; and apply the second bias voltage to the second word line after the second time (Figs. 2-4, 11, and accompanying texts, the plurality of word lines WL1…WL7 in Figs. 3, 4, 11, comprise a first word line WL4 disposed at a first height from the substrate SUB, and a second word line WL2 disposed at a second height from the substrate SUB, the first height of WL4 being higher than the second height of WL2 as shown in Fig. 3, and wherein the peripheral circuits of Fig. 2 are configured, during the erase operation, to: apply a first bias voltage Vf to the first word line WL4 for a first time, e.g., time period before ters4 in Fig. 11; apply a second bias voltage Ve, lower than the first bias voltage Vf, to the first word line WL4 after the first time period before ters4; apply the first bias voltage Vf to the second word line WL2 for a second time, e.g., time period before ters2 in Fig. 11, longer than the first time, e.g., time period before ters4; and apply the second bias voltage Ve to the second word line WL2 after the second time, e.g., time period before ters2, as shown in Fig. 11).

Claim Rejections - 35 USC § 103
11.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
12.     Claims 4-7, 10, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nam, in view of Oh et al. (U.S. Patent Application Publication 2021/0366547, hereinafter “Oh”).
         Regarding dependent claim 4, Nam teaches all the limitations of claim 1 above except for wherein the plurality of memory blocks are disposed in a cell region of a first memory plane and a cell region of a second memory plane, and wherein each of the first memory plane and the second memory plane comprises a first memory block and a second memory block disposed at different positions in a direction, parallel to the upper surface of the substrate.
          Oh teaches a memory device wherein the plurality of memory blocks are disposed in a cell region of a first memory plane and a cell region of a second memory plane, and wherein each of the first memory plane and the second memory plane comprises a first memory block and a second memory block disposed at different positions in a direction, parallel to the upper surface of the substrate  (Figs. 1-5 and accompanying texts, a memory device in Figs. 1-5, wherein the plurality of memory blocks BLK are disposed in a cell region of a first memory plane 110-1 and a cell region of a second memory plane 110-2, and wherein each of the first memory plane 110-1 and the second memory plane 110-2 comprises a first memory block BLK and a second memory block BLK disposed at different positions in a horizontal direction, parallel to the upper surface of the substrate 12, as shown in Figs. 1 and 5).
          Since Nam and Oh are both from the same field of memory device, the purpose disclosed by Oh would have been recognized in the pertinent art of Nam.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Oh into the teaching of Nam for the purpose of providing a memory device having a multi-plane structure, memory blocks are distributed over a plurality of planes, and reducing layout area occupied by peripheral and logic circuits, thereby contributing to improve performance and integration of the memory device (Oh, [0042], [0043], [0120]).
          Regarding dependent claim 5, the combination of Nam and Oh teaches the memory device of claim 4, wherein the first word line is included in the first memory block of the first memory plane, and wherein the second word line is included in the second memory block of the first memory plane (Oh, Figs. 1-5 and accompanying texts, wherein the first word line WL is included in the first memory block BLK of the first memory plane 110-1, and wherein the second word line WL is included in the second memory block BLK of the first memory plane 110-1, as shown in Figs. 1-2).
        Regarding dependent claim 6, the combination of Nam and Oh teaches the memory device of claim 5,Page 47SAM-59112 wherein the first memory block of the first memory plane is disposed closer to an edge of the first memory plane than the second memory block of the first memory plane, the edge of the first memory plane extending in a direction in which the first word line extends, wherein the first word line and the second word line are disposed at the same height from the upper surface of the substrate (Oh, Figs. 1-5 and accompanying texts, wherein the first memory block BLK of the first memory plane 110-1 is disposed closer to an edge of the first memory plane 110-1 than the second memory block BLK of the first memory plane 110-1, the edge of the first memory plane 110-1 extending in a horizontal direction in which the first word line WL extends, wherein the first word line WL and the second word line WL are disposed at the same height from the upper surface of the substrate 12), and wherein the first point in time is earlier than the second point in time (Nam, Figs. 2-6 and accompanying texts, the first point in time, e.g., end of time period ters3 in Fig. 6, is earlier than the second point in time, e.g., end of time period ters4 in Fig. 6).
          Regarding dependent claim 7, the combination of Nam and Oh teaches the memory device of claim 4, wherein the first word line is included in one of the first memory block and the second memory block of the first memory plane, and wherein the second word line is included in one of the first memory block and the second memory block of the second memory plane (Oh, Figs. 1-5 and accompanying texts, the first word line WL is included in one of the first memory block BLK and the second memory block BLK of the first memory plane 110-1, and wherein the second word line WL is included in one of the first memory block BLK and the second memory block BLK of the second memory plane 110-2, as shown in Figs. 1-2).  
          Regarding dependent claim 10, the combination of Nam and Oh teaches the memory device of claim 7, wherein the first word line and the second word line are disposed at the same height from the upper surface of the substrate (Oh, Figs 1-5 and accompanying texts, wherein the first word line WL and the second word line WL are disposed at the same height from the upper surface of the substrate 12).
        Regarding dependent claim 16, Nam teaches all the limitations of claim 12 above except for wherein the plurality of memory blocks are disposed in a cell region of each of a plurality of memory planes, wherein each of the plurality of memory planes comprises a first memory block and a second memory block arranged in a first direction, parallel to an upper surface of the substrate, wherein each of the plurality of memory planes has a boundary separated in the first direction, and wherein a first memory block of each memory plane is disposed closer to a boundary thereof than a second memory block of each memory plane.
         Oh teaches a memory device wherein the plurality of memory blocks are disposed in a cell region of each of a plurality of memory planes, wherein each of the plurality of memory planes comprises a first memory block and a second memory block arranged in a first direction, parallel to an upper surface of the substrate, wherein each of the plurality of memory planes has a boundary separated in the first direction, and wherein a first memory block of each memory plane is disposed closer to a boundary thereof than a second memory block of each memory plane (Figs. 1-5 and accompanying texts, a memory device in Figs. 1-5 wherein the plurality of memory blocks BLK are disposed in a cell region of each of a plurality of memory planes 110-1 and 110-2, wherein each of the plurality of memory planes 110-1 and 110-2, comprises a first memory block BLK and a second memory block BLK arranged in a first direction, e.g., horizontal direction, parallel to an upper surface of the substrate 12 of Fig. 5, wherein each of the plurality of memory planes has a boundary separated in the horizontal direction, and wherein a first memory block BLK of each memory plane 110 is disposed closer to a boundary thereof than a second memory block BLK of each memory plane 110).
        Since Nam and Oh are both from the same field of memory device, the purpose disclosed by Oh would have been recognized in the pertinent art of Nam.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Oh into the teaching of Nam for the purpose of providing a memory device having a multi-plane structure, memory blocks are distributed over a plurality of planes, and reducing layout area occupied by peripheral and logic circuits, thereby contributing to improve performance and integration of the memory device (Oh, {0042], [0043], [0120]).
          Regarding dependent claim 18, Nam teaches all the limitations of claim 12 above except for wherein the cell region comprises a first substrate, and the peripheral circuit region comprises a second substrate, different from the first substrate, and wherein the cell region and the peripheral circuit region are stacked in a direction, perpendicular to an upper surface of the first substrate.
          Oh teaches a memory device wherein the cell region comprises a first substrate, and the peripheral circuit region comprises a second substrate, different from the first substrate, and wherein the cell region and the peripheral circuit region are stacked in a direction, perpendicular to an upper surface of the first substrate (Figs. 4-5 and accompanying texts, a memory device10  in Fig. 5 wherein a cell region comprises a first substrate 10, and a peripheral circuit region comprises a second substrate 12, different from the first substrate 10, and wherein the cell region and the peripheral circuit region are stacked in a vertical direction VD, perpendicular to an upper surface of the first substrate 10, as shown in Fig. 5).
        Since Nam and Oh are both from the same field of memory device, the purpose disclosed by Oh would have been recognized in the pertinent art of Nam.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Oh into the teaching of Nam for the purpose of providing a memory device having a multi-plane structure, memory blocks are distributed over a plurality of planes, and reducing layout area occupied by peripheral and logic circuits, thereby contributing to improve performance and integration of the memory device (Oh, {0042], [0043], [0120]).
         Regarding dependent claim 19, the combination of Nam and Oh teaches the memory device of claim 18, wherein the cell region comprises first metal pads, and the peripheral circuit region comprises second metal pads, and wherein the cell region and the peripheral circuit region are connected to each other in a direction, perpendicular to the upper surface of the first substrate by the first metal pads and the second metal pads (Figs. 4-5 and accompanying texts, the cell region in Fig. 5 comprises first metal pads PAD1, and the peripheral circuit region in Fig. 5 comprises second metal pads PAD3, and wherein the cell region and the peripheral circuit region are connected to each other in the vertical direction VD, perpendicular to the upper surface of the first substrate 10 by the first metal pads PAD1 and the second metal pads PAD3, as shown in Fig. 5).

13.     Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oh, in view of Chin et al. (U.S. Patent Application Publication 2019/0348127, hereinafter “Chin”).
          Regarding independent claim 20, Oh teaches a memory device, comprising: a first memory plane and a second memory plane, each of the first memory plane and the second memory plane including a first memory block and a second memory block; a first peripheral circuit including a first page buffer, a first row decoder; and a second peripheral circuit including a second page buffer, a second row decoder (Fig. 1 and accompanying texts, a memory device in Fig. 1, comprising: a first memory plane 110-1 and a second memory plane 110-2, each of the first memory plane 110-1 and the second memory plane 110-2 including a first memory block BLK and a second memory block BLK ; a first peripheral circuit including a first page buffer 130-1, a first row decoder 120-1; and a second peripheral circuit including a second page buffer 130-2, a second row decoder 120-2, as shown in Fig. 1, para. [0027], [0033]).    
        Oh does not specifically teach a first word Page 52SAM-59112 line voltage generator connected to the first memory plane; and a second word line voltage generator connected to the second memory plane, wherein each of the first word line voltage generator and the second word line voltage generator is configured to control word line voltages differently in an erase operation for the first memory block and an erase operation for the second memory block.
         Chin teaches a memory device comprising a first wordPage 52SAM-59112 line voltage generator connected to the first memory plane; and a second word line voltage generator connected to the second memory plane, wherein each of the first word line voltage generator and the second word line voltage generator is configured to control word line voltages differently in an erase operation for the first memory block and an erase operation for the second memory block (Figs. 9, 11, and accompanying texts, a memory device in Figs. 9 and 11 comprising a first wordPage 52SAM-59112 line voltage generator 620 connected to block X of first memory plane A; and a second word line voltage generator 622 connected to block Y of second memory plane B, wherein each of the first word line voltage generator 620 and the second word line voltage generator 622 is configured to control word line voltages differently in an erase operation for the first memory block X and an erase operation for the second memory block Y, as shown in Figs. 9 and 11, [0100]-[0105]).
        Since Oh and Chin are from the same field of memory device, the purpose disclosed by Chin would have been recognized in the pertinent art of Oh.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Chin into the teaching of Oh for the purpose of providing a memory device having a multi-plane structure, memory blocks are distributed over a plurality of planes, and memory blocks are being simultaneously programmed or erased with different voltage generators, thus to improve performance and reliability of the memory device (Chin, [0103], [0104]).


14.     Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nam, in view of Oh, further in view of Choi (U.S. Patent Application Publication 2022/0020418, hereinafter “Choi”).
          Regarding dependent claim 8, the combination of Nam and Oh teaches all the limitations of claims 1, 4 and 7 above except for wherein the peripheral circuits are configured to simultaneously execute an erase operation for one of the first memory block and the second memory block of the first memory plane, and an erase operation for one of the first memory block and the second memory block of the second memory plane.
           Choi teaches a memory device wherein the peripheral circuits are configured to simultaneously execute an erase operation for one of the first memory block and the second memory block of the first memory plane, and an erase operation for one of the first memory block and the second memory block of the second memory plane (Figs. 1-2 and accompanying texts, a memory device in Figs. 1-2 wherein the peripheral circuits are configured to simultaneously execute an erase operation for one of the first memory block BLK1 and the second memory block BLK2 of the first memory plane P1, and an erase operation for one of the first memory block BLK1 and the second memory block BLK2 of the second memory plane P2, para. [0036], [0037]).
         Since Nam, Oh and Choi are from the same field of memory device, the purpose disclosed by Choi would have been recognized in the pertinent arts of Nam and Oh.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Choi into the teachings of Nam and Oh for the purpose of providing a memory device having a multi-plane structure, memory blocks are distributed over a plurality of planes, and capable of simultaneously execute an erase operation for different memory block in different memory planes, thus to improve performance of the memory device.

15.     Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nam, in view of Oh, further in view of Chin. 
          Regarding dependent claim 9, the combination of Nam and Oh teaches all the limitations of claims 1, 4 and 7 above. Oh further teaches wherein the peripheral circuits comprise a first peripheral circuit in the first memory plane, the first peripheral circuit having a first page buffer, a first row decoder, and a second peripheral circuit in the second memory plane, the second Page 48SAM-59112 peripheral circuit having a second page buffer, a second row decoder (Oh, Fig. 1 and accompanying texts, the peripheral circuits in Fig. 1 comprise a first peripheral circuit in the first memory plane 110-1, the first peripheral circuit having a first page buffer 130-1, a first row decoder 120-1, and a second peripheral circuit in the second memory plane 110-2, the secondPage 48SAM-59112 peripheral circuit having a second page buffer 130-2, a second row decoder 120-2, as shown in Fig. 1, para. [0027], [0033]).    
       The combination of Nam and Oh does not specifically teach the first peripheral circuit having a first word line voltage generator, and the second Page 48SAM-59112 peripheral circuit having a second word line voltage generator.
         Chin teaches a memory device comprising the first peripheral circuit having a first word line voltage generator, and the second Page 48SAM-59112 peripheral circuit having a second word line voltage generator (Figs. 9, 11, and accompanying texts, a memory device in Figs. 9 and 11 comprising first peripheral circuit having a first word line voltage generator 620 for block X of plane A, and secondPage 48SAM-59112 peripheral circuit having a second word line voltage generator 622 for block Y of plane B, as shown in Figs. 9 and 11, [0100]-[0105]).
        Since Nam, Oh and Chin are from the same field of memory device, the purpose disclosed by Chin would have been recognized in the pertinent arts of Nam and Oh.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Chin into the teachings of Nam and Oh for the purpose of providing a memory device having a multi-plane structure, memory blocks are distributed over a plurality of planes, and memory blocks are being simultaneously programmed or erased with different voltage generators, thus to improve performance and reliability of the memory device (Chin, [0103], [0104]).
          
Allowable Subject Matter
16.    Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
17.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827